DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “340” in Fig. 3 was not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: “plurality of transistors” should be changed to --a plurality of transistors--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the third doped region has the second dopant type” would render the claim indefinite since it appears from the specification that the third doped region 242 has a doping conductivity type the same as that of the first doped region 225a-225b and opposite to that of the second doped region 235a-235b (See paragraph 28 and claim 7, which claim 15 depends therefrom, reciting “the first doped region having a first dopant type…the second doped region having a second dopant type”). 

Double Patenting, Statutory Type
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 10,756,079 B2 (hereinafter “Patent 079”).  This is a statutory double patenting rejection.
Regarding Claim 16, Patent 079 teaches a method of forming a semiconductor device, the method comprising: implanting a first dopant to define a first guard ring surrounding a transistor over a substrate, wherein the first dopant has a first conductivity type; implanting a second dopant to define a second guard ring, wherein the second guard ring directly contacts the first guard ring, and the second dopant has a second conductivity type; and implanting a third dopant to define a first doped region, wherein the third dopant has the second conductivity type, and the first guard ring, the second guard ring and the first doped region form a bipolar junction transistor (BJT) (See Patent 079, claim 1).
Regarding Claim 17, Patent 079 teaches further comprising forming an isolation structure, wherein the isolation structure is between a portion of the first guard ring and a portion of the second guard ring (See Patent 079, claim 2).

Double Patenting, Non-Statutory Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,772,092 B2 (hereinafter “Patent 092”) in view of Chen et al. (US 2005/0073007 A1). 
Regarding Claim 1, Patent 092 teaches a method for forming a semiconductor device, the method comprising: forming a first guard ring around at least one transistor over a substrate; forming a second guard ring around the first guard ring; forming an isolation structure between the first guard ring and the second guard ring; forming a first doped region adjacent to the first guard ring, the first doped region having a first dopant type; and forming a second doped region adjacent to the second guard ring, the second doped region having a second dopant type (Patent 092, claim 7).  
Patent 092 does not explicitly disclose that the second guard ring directly contacts the first guard ring.  Chen teaches a method of forming a semiconductor device (figs. 5-15 and related text), comprising: forming a first guard ring (a combination of 240 and 256) and a second guard ring (a combination of 232 and 258), wherein the second guard ring directly contacts the first guard ring (fig. 14 and paragraphs 35-38).  Therefore, it would have been 
Regarding Claim 7, Patent 092 teaches a method for forming a semiconductor device, the method comprising: forming plurality of transistors over a substrate; forming a first guard ring around the plurality of transistors; forming a second guard ring around the first guard ring; forming an isolation structure between the first guard ring and the second guard ring; forming a first doped region adjacent to the first guard ring, the first doped region having a first dopant type; and forming a second doped region adjacent to the second guard ring, the second doped region having a second dopant type (Patent 092, claim 7).  
Patent 092 does not explicitly disclose that the second guard ring directly contacts the first guard ring.  Chen teaches a method of forming a semiconductor device (figs. 5-15 and related text), comprising: forming a first guard ring (a combination of 240 and 256) and a second guard ring (a combination of 232 and 258), wherein the second guard ring directly contacts the first guard ring (fig. 14 and paragraphs 35-38).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Patent 092 with that of Chen in order to provide direct contact structure of the first and second guard rings as a matter of design choice.  

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Patent 079.  Although the conflicting claims are not identical, 
Regarding Claim 1, Patent 079 teaches a method for forming a semiconductor device, the method comprising: forming a first guard ring around at least one transistor over a substrate; forming a second guard ring around the first guard ring, wherein the second guard ring directly contacts the first guard ring; forming an isolation structure between the first guard ring and the second guard ring; forming a first doped region adjacent to the first guard ring, the first doped region having a first dopant type; and forming a second doped region adjacent to the second guard ring, the second doped region having a second dopant type (Patent 079, claim 14.  It is noted that “a fourth dopant” in claim 14 of Patent 079 is considered as claimed “a second dopant type”).  Furthermore, claim 14 of Patent 079 additionally teaches conductivity types for the first and second guard rings (Patent 079, claim 14).  Therefore, claim 14 of Patent 079 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 7, Patent 079 teaches a method for forming a semiconductor device, the method comprising: forming plurality of transistors over a substrate; forming a first guard ring around the plurality of transistors; forming a second guard ring around the first guard ring, wherein the second guard ring directly contacts the first guard ring; forming an isolation structure between the first guard ring and the second guard ring; forming a first doped region adjacent to the first guard ring, the first doped region having a first dopant type; and forming a second doped region adjacent to the second guard ring, the second doped region having a second dopant type (Patent 079, claim 14.  It is noted that “a fourth dopant” in claim 14 of Therefore, claim 14 of Patent 079 has a narrower scope of claim compared to claim 7 of the instant application [underlying for clarity].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (US 2005/0073007 A1; hereinafter “Chen”).
Regarding Claim 16, referring to Figs. 5-15 and related text, Chen teaches a method of forming a semiconductor device, the method comprising: implanting a first dopant (an P-type dopant) to define a first guard ring (a combination of 240 and 256) surrounding a transistor (a transistor including a source 210, a drain 214, a gate oxide material layer 248, a gate 212, and a channel L) over a substrate (202), wherein the first dopant has a first conductivity type (a P-type conductivity) (paragraphs 23-24, 31, 34, and 36); implanting a second dopant (an N-type dopant) to define a second guard ring (a combination of 232 and 258), wherein the second guard ring directly contacts the first guard ring (fig. 14), and the second dopant has a second conductivity type (an N-type conductivity) (paragraphs 29 and 36-37); and implanting a third dopant (an N-type dopant) to define a first doped region (210), wherein the third dopant has 
Regarding Claim 17, Chen teaches further comprising forming an isolation structure (246 between 256 and 258), wherein the isolation structure is between a portion of the first guard ring and a portion of the second guard ring (fig. 15 and paragraphs 33-34).
Regarding Claim 19, Chen teaches further comprising implanting a fourth dopant (an N-type dopant) to define a second doped region (214), wherein the fourth dopant has the second conductivity type (the N-type conductivity) (paragraphs 36-37).

Allowable Subject Matter
Claims 2-6, 8-14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL WHALEN/Primary Examiner, Art Unit 2829